Citation Nr: 0313399	
Decision Date: 06/20/03    Archive Date: 06/24/03

DOCKET NO.  01-06- 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  The propriety of the initial noncompensable rating 
assigned for the veteran's service-connected residuals of 
left foot trauma with degenerative changes (left foot 
disability), prior to December 16, 1993.

2.  The propriety of the 10 percent rating assigned for the 
veteran's service-connected left foot disability, prior to 
August 2, 1996.

(The veteran's claims of service connection for disabilities 
of the low back and left leg are the subject of a separate 
decision of the Board.)


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs




WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his treating physician


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from November 1953 to 
October 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, that granted service connection for left 
foot disability and assigned an initial noncompensable 
evaluation for the disability, effective June 1, 1992, a ten 
percent rating effective December 16, 1993, and the current 
30 percent evaluation, effective August 2, 1996.  

In his Notice of Disagreement (NOD) and Substantive Appeal, 
the veteran contested the initial noncompensable and ten 
percent evaluations only, limiting his appeal to his 
challenges to the ratings assigned from June 1, 1992, and 
since December 16, 1993.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  In addition, because the veteran has disagreed with 
the initial ratings assigned for his left foot disability 
during these periods, the Board has identified these claims 
on the title page as involving the propriety of the initial 
evaluations.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

In February 2003, the veteran, his spouse and his treating 
physician, accompanied by the veteran's attorney, offered 
testimony at a hearing held at the RO before the undersigned 
Veterans Law Judge (formerly referred to as a Member of the 
Board).  


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  The veteran likely had left foot arthritis prior to 
December 16, 1993, and the medical evidence shows that he has 
chronic left foot pain since the 1955, resulting in moderate 
residual left foot disability; the preponderance of the 
evidence is against a finding that he had functional loss 
consistent with or comparable to moderately severe left foot 
disability, prior to December 16, 1993.

3.  Since December 16, 1993, the veteran's left foot 
disability has been productive of pain and functional 
impairment that most closely approximates severe residual 
impairment.


CONCLUSIONS OF LAW

1.  With resolution of all reasonable doubt in the veteran's 
favor, the criteria for an initial 10 percent evaluation for 
left foot disability, prior to December 16, 1993, have been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5284 (2002).

2.  With resolution of all reasonable doubt in the veteran's 
favor, the criteria for an initial 30 percent evaluation for 
left foot disability, effective December 16, 1993, have been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5284 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Board finds that all relevant evidence 
has been obtained with regard to the veteran's claim 
challenging the propriety of the initial noncompensable and 
10 percent evaluations assigned for his left foot disability, 
and that the requirements of the VCAA have in effect been 
satisfied.

In December 1997, the veteran was provided with VA podiatric 
examination to determine the nature, extent and severity of 
his left foot disability.  In addition, VA has associated 
with the claims folder records of his private treatment for 
this condition.  He and his representative have been provided 
with a statement of the case and supplemental statements of 
the case that discuss the pertinent evidence, and the laws 
and regulations related to these claims, and essentially 
notify them of the evidence needed by the veteran to prevail 
on the claim.  By way of the aforementioned documents, the 
veteran was specifically informed of the evidence of record, 
as well as what evidence the appellant needed to submit and 
what evidence VA would try to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  There is no identified 
evidence that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time, 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, in light of the veteran's contentions 
and the Board's favorable dispositions, additional 
evidentiary development would be futile and there is no 
reasonable possibility that further assistance would aid him 
in substantiating his claims.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Background and Analysis

Disability evaluations are determined by comparing a 
veteran's current symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
Where the Rating Schedule does not provide a noncompensable 
evaluation for a particular disability, such an evaluation 
will be assigned when the requirements for a compensable 
evaluation are not met.  See 38 C.F.R. § 4.31.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  
The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of the Fenderson case is 
warranted.  In that case, the United States Court of Appeals 
for Veterans Claims (Court) emphasized the distinction 
between a new claim for an increased evaluation of a service-
connected disability and a case in which the veteran 
expresses dissatisfaction with the assignment of an initial 
disability evaluation where the disability in question has 
just been granted service connection.  In the former case, 
the Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that the current level of disability is of primary 
importance when assessing an increased rating claim.  In the 
latter case, however, where, as here, the veteran has 
expressed dissatisfaction with the assignment of the initial 
ratings, the Francisco rule does not apply; rather, the VA 
must assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the 
claim - a practice known as "staged rating."  Here, the RO 
has already "stage rated" the veteran's left foot 
disability by assigning initial noncompensable, 10 percent 
and 30 percent evaluations, and thus, a remand to consider 
"staged rating" is unnecessary.

When evaluating musculoskeletal disabilities, VA may consider 
granting a higher rating in cases in which functional loss 
due to pain, weakness, excess fatigability, or incoordination 
is demonstrated, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

In addition, 38 C.F.R. Part 4, Diagnostic Code 5003 
establishes, essentially, three methods of evaluating 
degenerative arthritis which is established by X-rays:  (1) 
when there is a compensable degree of limitation of motion, 
(2) when there is a noncompensable degree of limitation of 
motion, and (3) when there is no limitation of motion.  
Generally, when documented by X-rays, arthritis is rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the joint involved.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasms, or satisfactory evidence of painful motion.  
Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 
provide that painful motion due to degenerative arthritis, 
which is established by X-ray, is deemed to be limitation of 
motion and warrants the minimum rating for the condition, 
even if there is no actual limitation of motion.  Schafrath 
v. Derwinski, 1 Vet. App. 589, 592-93 (1991), Lichtenfels v. 
Derwinski; 1 Vet. App. 484, 488 (1991).

The evidence shows that the veteran fractured his left foot 
during service, and in a January 2000 rating decision, the RO 
granted service connection for residuals of left foot trauma 
with degenerative changes.  In doing so, the RO assigned an 
initial noncompensable evaluation for the disability, 
effective June 1, 1992, a ten percent rating, effective 
December 16, 1993, and the current 30 percent evaluation, 
effective August 2, 1996.

In assigning the initial noncompensable evaluation prior to 
December 16, 1993, under Diagnostic Code 5284, the RO 
reasoned that since a February 1977 VA X-ray was negative for 
left foot arthritis, and because Social Security 
Administration (SSA) records reflect that that agency granted 
the veteran disability benefits primarily due to his low back 
pain, made no mention of left foot disability.  Accordingly, 
the RO concluded that there was no evidence showing that the 
condition was symptomatic prior to December 16, 1993.

With respect to the initial ten percent evaluation under 
Diagnostic Code 5284, the RO explained that records from Dr. 
Kenneth E. Cookus show that he had treated the veteran since 
December 16, 1993, for left foot pain.  In addition, the RO 
noted that a CT scan revealed that he had degenerative 
changes in his left foot, although an earlier X-ray had not.  
The RO concluded that the evidence of the degenerative 
changes taken together with the veteran's foot pain warranted 
an initial 10 percent rating, effective December 16, 1993.

Finally, the RO determined that the veteran's left foot 
disability warranted an initial 30 percent evaluation under 
Diagnostic Code 5284, effective August 2, 1996, because that 
was when he was seen by Dr. Shane Kraus for pain in the area 
of the fourth MPJ (metatarsophalangeal joint) and IM 
(intermetatarsal), with a finding of a possible neuroma, 
which it concluded disclosed a worsening of his left foot 
condition.  The RO also cited the findings contained in the 
December 1997 VA examination report, which it concluded 
revealed that the veteran had severe left foot problems, and 
which were consistent with a 30 percent rating under that 
code.

As noted in the introduction, in his January 2001 NOD, the 
veteran expressed his disagreement with the initial 
noncompensable and 10 percent evaluations, but did not 
challenge the 30 percent rating assigned effective August 2, 
1996.  In his NOD, however, he offered no argument regarding 
his contention that the left foot disability warranted an 
initial compensable evaluation prior to December 16, 1993.  

With respect to the initial 10 percent rating, though, the 
veteran maintained that the 30 percent evaluation should be 
assigned effective December 16, 1993.  In support, he 
contended that the December 1997 VA examination, which 
revealed that he had severe left foot disability, and the 
August 2, 1996, treatment record, reflected symptoms that the 
veteran had had since December 16, 1993.  As such, he 
contended that the initial 30 percent rating should be 
effective in December 1993.

In his June 2001 Substantive Appeal, the veteran again 
challenged the initial noncompensable evaluation assigned 
prior to December 16, 1993.  In support, he argued that the 
RO improperly based the rating on a February 1977 X-ray, that 
was performed as part of a VA examination, and records from 
the SSA, which were dated prior to 1992.  The veteran 
maintained that his symptoms in 1993 were similar to those 
reflected in Dr. Cookus' 1993 treatment records that reflect 
that he has had chronic left foot pain since 1955, and which 
also show that although a December 1993 X-ray did not show 
significant changes, because of the veteran's level of pain, 
Dr. Cookus shortly thereafter performed a CT scan that 
revealed degenerative changes between the first and second 
cuneiforms of his left foot.  

The veteran also charges that because VA provided no 
assistance in the development of the claim prior to affording 
him the December 1997 VA examination, the noncompensable 
rating was essentially based on an omission of evidence 
addressing whether his left foot disability had 
symptomatology consistent with a compensable rating.  
Finally, he cited 38 C.F.R. § 4.40 for the proposition that 
VA must consider pain and functional impairment in evaluating 
the level of disability, and that given his left foot pain, 
his left foot disability warranted at a minimum, an initial 
20 percent rating prior to December 16, 1993.  

With respect to his contention that the initial 30 percent 
evaluation should be effective December 16, 1993, the veteran 
maintained that the evidence shows that between December 16, 
1993, and August 2, 1996, he "suffered the very same 
symptoms and severity as found in the VA examination in 
1997."  As such, he asserts that the 30 percent rating 
should be effective December 16, 1993, because "the evidence 
of a severe worsening condition was shown in 1993 when the 
veteran was receiving treatment from Dr. Cookus."

A.  Prior to December 16, 1993

Following a careful review of the evidence, the Board finds 
that the veteran's left foot disability warrants an initial 
10 percent rating, prior to December 16, 1993.  In reaching 
this determination, the Board notes that in his statements 
and testimony, the veteran has consistently complained of 
suffering from chronic left foot pain since fracturing his 
left foot during service in 1955.  Moreover, Dr. Cookus 
reported that a CT scan taken shortly after he began treating 
the veteran on December 16, 1993, revealed that he had 
degenerative changes of the left foot.  Although this 
evidence is dated subsequent to June 1, 1992, there is no 
earlier evidence bearing on this issue, and the Board 
concludes that it is extremely unlikely that the veteran's 
left ankle arthritis developed on December 16, 1993.  
Further, as discussed above, Diagnostic Code 5003 and 
38 C.F.R. § 4.59 provide that painful motion due to 
degenerative arthritis warrants a minimum 10 percent rating.  
As such, a 10 percent evaluation during this period is 
warranted.

The Board concludes, however, the preponderance of the 
evidence is against a finding that the veteran's left foot 
disability warrants an evaluation greater than 10 percent 
during this period.  As the veteran acknowledges, his left 
foot condition worsened in December 1993, and thus a higher 
initial rating is warranted since that time.  As such, the 
preponderance of the evidence shows that the veteran's left 
foot disability was not productive of pain and functional 
impairment that most closely approximated moderately severe 
residual impairment under Diagnostic Code 5284.  In reaching 
this conclusion, the Board has relied on the veteran's 
statements regarding his chronic left foot pain and has 
resolved any doubt in his favor and has determined that his 
left foot arthritis developed prior to December 16, 1993.

B.  Since December 16, 1993

As noted above, the veteran challenges the effective date 
assigned for the 30 percent evaluation, arguing that his left 
foot disability worsened in December 1993 and has been as 
severely disabling since that time as the findings and 
conclusions contained in December 1997 VA examination report 
reflect.  The veteran also cites Dr. Cookus' and Kraus' 
treatment records and reports as showing that he had severe 
left foot disability during this period, and maintains that 
if a VA examination had been conducted prior to that time, it 
would have disclosed findings consistent with those elicited 
in December 1997, which he points out the RO has already 
determined revealed that he has severe residual left foot 
disability.

Following a careful review of the record, the Board finds 
that the veteran's left foot disability warrants an initial 
30 percent evaluation, effective December 16, 1993.  In 
reaching this conclusion, the Board notes that the December 
1997 VA examination report reflects that the examiner, based 
on his review of the veteran's records and physical 
examination of him, diagnosed the veteran as having status 
post injury to the left foot with degenerative changes, with 
hypermobility and subluxation involving the fourth 
metatarsophalangeal joint and findings compatible with 
Morton's neuroma secondary to the hypermobility.  The 
physician also noted that the veteran had an altered gait 
pattern.

In light of the foregoing, and resolving all reasonable doubt 
in the veteran's favor, the Board agrees with the veteran 
that his left foot disability underwent a worsening in 
December 1993 and was as disabling since that time as shown 
by the findings contained in his private physicians' records 
and reports, dated since December 1993, as well as on the 
December 1997 VA examination report.  Accordingly, an 
effective date of December 16, 1993, is warranted for the 
veteran's initial 30 percent evaluation.

C.  Extraschedular consideration

The above determinations are based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities.  There is no showing that the veteran's left 
foot disability, either prior to or since December 16, 1993, 
reflects so exceptional or unusual a disability picture as to 
warrant the assignment of initial evaluations higher than 10 
percent and 30 percent, respectively, on an extraschedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2002).  The disability 
does not result in marked interference with employment (i.e., 
beyond that contemplated in the assigned evaluation) or 
warrant frequent, or indeed any, periods of hospitalization, 
or otherwise render impractical the application of the 
regular schedular standards.  Indeed, the veteran does not 
challenge the 30 percent rating for this disability, which is 
the maximum schedular evaluation under Diagnostic Code 5284.  
In light of the foregoing, the Board is not required to 
remand the claim to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 
9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a 10 percent rating for left foot 
disability, prior to December 16, 1993, is granted.

Subject to the law and regulations governing payment of 
monetary benefits, a 30 percent rating for left foot 
disability, prior to August 2, 1996, is granted.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

